NOTICE: NOT FOR OFFICIAL PUBLICATION.
 UNDER ARIZONA RULE OF THE SUPREME COURT 111(c), THIS DECISION IS NOT PRECEDENTIAL
                 AND MAY BE CITED ONLY AS AUTHORIZED BY RULE.




                                    IN THE
             ARIZONA COURT OF APPEALS
                                DIVISION ONE


                     STATE OF ARIZONA, Respondent,

                                        v.

                     DONALD K. LEACOCK, Petitioner.

                         No. 1 CA-CR 13-0557 PRPC
                               FILED 2-12-2015


    Petition for Review from the Superior Court in Coconino County
                            No. CR2008-0511
                  The Honorable Mark R. Moran, Judge

                  REVIEW GRANTED; RELIEF DENIED


                                   COUNSEL

Coconino County Attorney’s Office, Flagstaff
By Heather A. Mosher
Counsel for Respondent

Donald K. Leacock, Florence
Petitioner



                       MEMORANDUM DECISION



Presiding Judge Margaret H. Downie, Judge Patricia K. Norris, and Judge
Randall M. Howe delivered the decision of the Court.
                             STATE v. LEACOCK
                             Decision of the Court

PER CURIAM:

¶1             Donald K. Leacock petitions this Court for review from the
dismissal of his petition for post-conviction relief. We have considered the
petition for review and, for the reasons stated, grant review and deny relief.

¶2            Leacock pled guilty to sexual exploitation of a minor,
attempted sexual exploitation of a minor, child abuse and vulnerable adult
abuse in two cases. The trial court placed Leacock on lifetime probation for
attempted sexual exploitation of a minor and sentenced him to an aggregate
term of thirty years’ imprisonment for the remaining counts. Leacock now
seeks review of the summary dismissal of his second petition for post-
conviction relief. We have jurisdiction pursuant to Arizona Rule of
Criminal Procedure 32.9(c).

¶3             Leacock argues the indictments in his cases were legally
insufficient for various reasons; the prosecutor(s) who handled his cases
engaged in misconduct by filing these indictments; the trial court had no
jurisdiction over his cases because of the deficient indictments; law
enforcement officers conducted an illegal search of his premises; and his
trial counsel was ineffective when he failed to raise these issues below.

¶4             We deny relief. Leacock could have raised all of these issues
in his first petition for post-conviction relief. Any issue a defendant could
have raised in an earlier post-conviction relief proceeding is precluded.
Ariz. R. Crim. P. 32.2(a). None of the exceptions under Rule 32.2(b) apply.
The non-jurisdictional aspects of Leacock’s claims—the indictment, the
search, and the alleged prosecutorial misconduct—were waived when he
pled guilty. A plea agreement waives all non-jurisdictional defenses, errors
and defects which occurred before the plea. State v. Moreno, 134 Ariz. 199,
200, 655 P.2d 23, 24 (App. 1982), rev’d on other grounds State ex rel. Dean v.
Dolny, 161 Ariz. 297, 778 P.2d 1193 (1989). This includes deprivations of
constitutional rights. Tollett v. Henderson, 411 U.S. 258, 267 (1973).

¶5             Finally, although Leacock also argues the trial court should
have recused itself from the post-conviction relief proceedings, he did not
raise this issue in the petition for post-conviction relief that he filed in the
trial court. A petition for review may not present issues not first presented
to the trial court. Ariz. R. Crim. P. 32.9(c)(1)(ii); State v. Bortz, 169 Ariz. 575,
577, 821 P.2d 236, 238 (App. 1991); State v. Wagstaff, 161 Ariz. 66, 71, 775 P.2d
1130, 1135 (App. 1988); State v. Ramirez, 126 Ariz. 464, 467, 616 P.2d 924, 927
(App. 1980).




                                         2
                 STATE v. LEACOCK
                 Decision of the Court

¶6   We grant review and deny relief.




                         :ama




                           3